May 7, 2012 DIRECT DIAL: 212.451.2230 EMAIL: MNEIDELL@OLSHANLAW.COM BY EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: USA Technologies, Inc. Preliminary Proxy Statement on Schedule 14A Filed by S.A.V.E. Partners IV, LLC Dear Sir or Madam: The above-referenced Preliminary Proxy Statement has been filed on the date hereof.Please contact Steven Wolosky at (212) 451-2333 or the undersigned at (212) 451-2230 if there are any questions or comments regarding this filing. Very truly yours, /s/ Michael R. Neidell Michael R. Neidell
